Citation Nr: 0512574	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-14 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine, for the 
period beginning July 24, 2001.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of lumbosacral spine, for the 
period beginning April 8, 2002.

3.  Entitlement to a rating in excess of 60 percent for 
degenerative joint disease of the lumbosacral spine, for the 
period beginning July 30, 2003.

4.  Entitlement to an effective date for the grant of a total 
disability evaluation based on individual unemployability, 
prior to July 30, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim for an 
increased evaluation for degenerative joint disease of the 
lumbosacral spine and assigned a 20 percent evaluation, 
effective July 24, 2001.  

In a December 2003 rating decision, the RO increased the 
veteran's evaluation for degenerative joint disease of the 
lumbosacral spine from 20 percent disabling to 40 percent 
disabling, effective April 8, 2002.  A 60 percent evaluation 
was assigned from July 30, 2003, and a total disability 
evaluation based upon individual unemployability was assigned 
effective July 30, 2003.


FINDINGS OF FACT

1.  For the period beginning on July 24, 2001, the veteran's 
service-connected back disability is manifested by pain, 
muscle spasms, lower extremity radiculopathy, weakened 
quadriceps muscles, severe limitation of motion, and moderate 
neurologic impairment.

2.  As of October 24, 2001, the veteran is unable to follow a 
substantially gainful occupation as a result of the service-
connected back disability.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation, and no more, 
from July 24, 2001 for degenerative joint disease of the 
lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.71a, Diagnostic Codes, 5285-5295 (as in effect 
prior to September 26, 2003), 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (as in effect as of September 26, 2003).

2.  The criteria for the assignment of an effective date of 
October 24, 2001 for the grant of a total disability 
evaluation based upon individual unemployability are met.  38 
C.F.R. §§ 3.155(a); 3.340, 3.341, 4.16(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that his back disorder is more severe 
than is contemplated by the currently assigned disability 
ratings.  He also argues that the service-connected back 
disability is of such severity so as to find him totally 
unemployable.

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VA letter issued in August 2001 apprised the veteran of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 
(2003).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the veteran was provided every opportunity to identify 
and submit evidence in support of his claim.

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Analysis of the Claims

As noted, the veteran seeks increased disability ratings for 
the entirety of the appellate period, as well as a total 
disability rating based upon individual unemployability.  
Having carefully considered the veteran's claims, the Board 
will grant the appeal, and assign a 60 percent disability 
rating for the entirety of the period since the veteran 
submitted his claim, as well as assign an effective date of  
October 24, 2001 for the grant of a total disability 
evaluation based upon individual unemployability.  


The Applicable Law:

The law provides that disability evaluations are determined 
by comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Pertaining to the disability at issue, disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As to claims pertaining to total disability evaluations based 
on individual unemployability, such a rating may be assigned 
where the schedular evaluation is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  
A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider."  Vettese v. Brown, 
7 Vet. App. 31, 34- 35 (1994).


In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).

It has been held that once a veteran submits evidence of a 
medical disability and submits a claim for an increased 
disability rating with evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability.   See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  


Increased Rating Claim, Degenerative Joint Disease of the 
Lumbosacral Spine:

The record in this matter reflects that the veteran's claim 
arose by application received in July 2001.  The veteran was 
then in receipt of a 10 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, indicating that his 
disorder was assessed as a low back strain of mild severity.  

In due course of development of the claim, VA outpatient 
treatment reports dated from August 2000 to April 2002 were 
received, which revealed that the veteran sought treatment 
for his chronic back pain.  When the veteran was seen in 
August 2000, he reported that his low back pain had recently 
worsened.  In July 2001, the veteran complained of occasional 
numbness and shooting pain in the lower extremity.  He was 
provided a transcutaneous electrical nerve stimulation (TENS) 
unit for pain management.  In September 2001, the veteran 
stated that his back pain continued to worsen, and that pain 
medication, a back brace, and the use of the TENS unit did 
not alleviate these symptoms.  

In October 2001, he described his back pain as the same.  An 
April 2002 VA physical therapy report indicates that the 
veteran had severe pain and tenderness to palpation along the 
lumbar paraspinals and moved slowly and in a guarded fashion.  
The veteran indicated that his pre-treatment pain rated an 
eight and a half and his post-treatment pain a seven and a 
half.  He also indicated that he had a lumbar support, which 
he wore most of the time.  He further noted that the use of 
the TENS unit seemed to make his back hurt worse.

The veteran was afforded a VA orthopedic examination for 
compensation and pension purposes in October 2001.  The 
veteran reported that he continued to have worsened back 
pain, and that from a bent-over position he could not easily 
straighten his back.  Significantly, the veteran reported 
that physical labor worsened the pain, and he was unable to 
work throughout the day.

On clinical examination of the veteran's lower back, the 
examiner noted that there was no fixed deformity, no postural 
abnormality, no spasm, weakness, or tenderness, and that the 
veteran walked very slowly and experienced pain on movement.  
The examiner further indicated that neurologically the 
veteran's reflexes were normal, motor function was intact, 
and that sensory function was intact.  The reported ranges of 
motion were as follows:  forward flexion-80 degrees, 
extension 20 degrees, left lateral flexion-30 degrees, right 
lateral flexion-40 degrees, left side rotation-45 degrees, 
right side rotation-50 degrees.  The examiner further 
reported that radiographic examination taken earlier in 
October 2001 revealed degenerative changes.  The veteran was 
diagnosed with degenerative joint disease of the lumbosacral 
spine with mild functional loss due to pain.

Subsequent to the rating decision of November 2001, the 
veteran reported that on the day of the VA examination of 
October 2001, he had worsened symptoms than were reported and 
noted, and that he experienced pain on days other than when 
the examination was conducted.  He argued that in 
ascertaining the range of his back motion, the examiner 
forced him to move throughout the elicitation of pain, and 
that the examination report was erroneous because the veteran 
was using a back brace and TENS unit.  The veteran also then 
reported that he had been terminated from his job due to 
pain.

The veteran was again afforded an orthopedic examination for 
VA compensation and pension purposes in July 2003.  He 
reported that he was currently experiencing constant back 
pain, which hurt more when bending, stooping, kneeling, or 
lifting.  He also indicated that he could not sit or stand 
for long periods of time; that he was unable to walk farther 
than 30 yards; and that he was unable to climb stairs without 
a cane.  He reported that his symptoms flared-up at least 
twice a day.  The veteran reported that he had not been able 
to retain employment because of the back disability  

The examiner reported that there were subjective signs of 
right lower extremity radiculopathy, with pain on movement 
and objective signs, which were documented by positive 
straight leg raising, and weak strength testing results in 
the lower extremities were undeniable.  The reported lumbar 
spine ranges of motion were as follows-flexion -15 degrees, 
with pain at 13 degrees; extension-5 degrees, with pain at 5 
degrees, right lateral flexion-10 degrees, with pain at 10 
degrees, left lateral flexion-15 degrees with pain at 15 
degrees, and right and left rotation-5 degrees, with pain at 
5 degrees.  

The examiner further noted that the range of motion of the 
lumbar spine was additionally limited by pain, but not by 
fatigue, weakness, lack of endurance, or incoordination.  He 
also reported that no ankylosis was perceived in the lumbar 
spine.  A neurologic examination revealed that motor function 
in the lower extremities was normal in the range below the 
hips, but was obviously weakened and that strength testing 
revealed a strength test ability of 3/3 on each side.  The 
examiner further reported that sensory function was 
relatively normal, although there were several areas of 
cutaneous parestehsias in the left lower calf, medially, and 
that the veteran's deep tendon reflexes were 1 + knee jerks 
and ankle jerks bilaterally.  

The examiner diagnosed the veteran with severe degenerative 
joint disease of the lumbosacral spine.  He further commented 
that, "the most remarkable physical finding is that [the 
veteran] cannot hold his lower extremities entirely extended 
at the knee, and within 90 seconds they have "wilted" to 
only half of his maximum extension capability, as a result of 
weakness in the Quadriceps muscles bilateral."

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

In this matter, the record as developed supports the 
assignment of a 60 percent disability evaluation was rating 
for the entirety of the period.  Although the Board has 
scrutinized the provisions of the revised regulations for the 
periods beginning on their respective effective dates, they 
are not appropriately assigned because the record clearly 
demonstrates that the severity of the disorder does not 
approximate the requisite findings, and their application 
would not result in a more favorable disposition for the 
veteran.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), relating to 
lumbosacral strain, provides a 20 percent evaluation when 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability rating is properly assigned where the 
symptoms are severe, with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-athritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  This is the maximum schedular evaluation 
assignable under that diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 26, 2003), relating to 
limitation of motion of the lumbar spine, provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  This is the maximum schedular evaluation assignable 
under that diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (as 
in effect prior to September 26, 2003), relating to ankylosis 
of the lumbar spine, provides a 40 percent rating for 
favorable ankylosis of the lumbar spine.  A 50 percent rating 
is provided for unfavorable ankylosis of the lumbar spine.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect prior to September 23, 2002), relating to 
intervertebral disc syndrome, provide a 40 percent evaluation 
is provided when it is severe, being manifested by recurring 
attacks with intermittent relief.  Intervertebral disc 
syndrome is rated 60 percent disabling when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Examination of the RO' decision of September 2004 indicates 
that it applied the latter provisions (i.e., that of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 for the period prior to 
September 23, 2002) and assigned a 60 percent rating 
beginning July 2003.  However, examination of the competent 
medical and lay evidence indicates that the severity of the 
veteran's symptomatology has remained largely constant 
throughout the period since the veteran submitted his claim.

Of particular relevance are the VA examinations of October 
2001 and July 2003.  While the earlier examination results 
reflect symptoms that would not support the assignment of a 
60 percent rating, the veteran's subjective report is 
essentially the same in both examinations.  Various VA 
medical treatment reports also indicate a marked severity of 
the back disorder, both prior to and after the examinations 
in question during the rating period.

Moreover, under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
A 60 percent disability rating will therefore be assigned for 
the entirety of the rating period.  

As noted, the Board has scrutinized the revised provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which became 
effective September 23, 2002, pertaining to intervertebral 
disc syndrome (preoperatively or postoperatively), which 
mandate evaluation of the disorder on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation, for the period beginning on 
the effective date of such revisions. The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

First, under the new schedule for rating spine disabilities 
effective from September 26, 2003 (codified at 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5243), the criteria for rating 
intervertebral disc syndrome remained substantively unchanged 
from the rating criteria effective September 23, 2002.  As 
such, their application would not result in a more favorable 
finding for the veteran.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003 (codified at 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235 - 5242), relative to 
lumbosacral strain ( Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), and degenerative arthritis of the 
spine (Diagnostic Code 5242) (see also Diagnostic Code 5003), 
a 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine; and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  
Because the veteran is not shown to have unfavorable 
ankylosis of the entire thoracolumbar spine, application of 
this provision is not warranted.   

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  In this case, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  







Effective Date for the Grant of a Total Disability 
Evaluation:

As noted, the veteran is appealing the assignment of an 
effective date of July 30, 2003 for the grant of a total 
disability evaluation based upon individual unemployability.  
Having carefully considered the veteran's contentions in 
light of the record and the applicable law, the Board will 
grant an effective date of October 24, 2001.

The record reflects that the veteran sought a total 
disability evaluation by statement received in October 2003.  
He then reported that he had last been employed in October 
2001.

As noted, it has been held that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).    See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

Examination of the record reveals that the veteran's first 
report of unemployability was at the time of the VA 
examination conducted on October 24, 2001.  Coupled with the 
Board's present action in granting a 60 percent disability 
rating for the appellate period beginning with the submission 
of the claim on July 24, 2001, the veteran's notice of his 
unemployability at the time of the cited VA examination 
supports the assignment of a total rating, effective the date 
that VA was notified of the veteran's unemployability.  


ORDER

A 60 percent disability rating for degenerative joint disease 
of the lumbosacral spine from July 24, 2001 is granted.

An effective date of October 24, 2001 for the grant of a 
total disability evaluation based on individual 
unemployability is granted.




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


